Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is responsive to communication filed on: 06 May 2021 with acknowledgement of an original application filed on 02 May 2018.


Claims 1-4, 6-11, 13-20 are pending; claims 1 and 10 are independent claims.  

Response to Arguments

Applicant’s arguments filed 06 May 2021 have been fully considered and they are persuasive.

Response to Amendments

Applicant’s amendments to claim 10 are sufficient to overcome the minor informalities objection of claim 10, objection set forth in previous office action.  Therefore the objection is withdrawn.  




Examiner’s Amendment
An examiner's amendment to the record is attached.  Please enter entire claim set.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The examiner's amendment was authorized by attorney of record Catherine Feldman in phone interview on 04 June 2021.   


	The application has been amended as follows:


Amend the following claims 6-9, 13, 14, and 17. 


1.	(Previously Presented) A processor-readable storage medium including processor executable instructions, which when executed cause a medical imaging system to:
retrieve, from a server, a user identification code assigned to a user associated with a computing device;
store the user identification code in a memory of the computing device; 

generate a digital key, based at least in part, on the user identification code and the transducer identification code:
store the digital key in the memory of the transducer probe, thereby creating a stored digital key;
generate a temporary digital key based on the user identification code and the transducer identification code, wherein the temporary digital key associates the user with the transducer probe;
retrieve the stored digital key from the memory of the transducer probe; 
verify an association of the transducer probe with the computing device by comparing the stored digital key with the temporary digital key; and
enable operation of the transducer probe with the computing device if, based on the comparison, the stored digital key matches the temporary digital key.

2.    (Previously presented) The storage medium of claim 1 further comprising instructions to delete the temporary digital key from the computing device following the verifying step.

3.    (Previously presented) The storage medium of claim 1 further comprising instructions to delete the temporary digital key from the computing device when the transducer probe is disconnected form the computing device, when the computing 

4.    (Previously presented) The storage medium of claim 1 further comprising instructions to generate an alert if the temporary digital key does not match the stored digital key.

5.    (Canceled))

6.    (Currently Amended) The storage medium of claim 1, wherein the instructions to associate the transducer probe with the computing device further comprise instructions to:
transmit a request for the transducer identification code to the server;
receive the transducer identification code from the server; and transmit the transducer identification code to the transducer probe to be stored in the memory of the transducer probe.

7.    (Currently Amended) The storage medium of claim 1, wherein the instructions to associate the transducer probe with the computing device further comprise instructions to:
transmit a request for the user identification code to the server, the transmitting a request for the user identification code including transmitting a device identification code 

8.    (Currently Amended) The storage medium of claim 1, wherein the instructions to associate the transducer probe with the computing device further comprise instructions to:
retrieve a device identification code associated of the computing device from the memory of the computing device; and

generate the digital key based further on the device identification code retrieved from the memory of the computing device.

9.    (Currently Amended) The storage medium of claim 1 further comprising instructions to store the digital key, the temporary digital key, or both, only in volatile memory of the computing device.

10. (Previously Presented) A medical imaging system comprising:
a computing device configured to be removably connected to a transducer probe, the computing device comprising:
a memory configured to store a user identification code; and one or more processors including a probe authentication processor coupled to the memory, the probe authentication processor configured to:
retrieve a user identification code from the computing device;

generate a digital key based, at least in part, on the transducer identification code and the user identification code;
store the digital key in the transducer probe, thereby creating a stored digital key;
generate a temporary digital key based, in part, on the user identification code and the transducer identification code, wherein the temporary digital key associates the user with the transducer probe;
verify an association of the transducer probe with the computing device by comparing the stored digital key with the temporary digital key; and
enable operation of the transducer probe with the computing device if, based on the  comparison, the stored digital key matches the temporary digital key.

11. (Previously presented) The system of claim 10, wherein the computing device is configured to delete the temporary digital key upon the occurrence of an event.

12. (Canceled)

13.    (Currently Amended) The system of claim 10, wherein the probe configuration processor is configured to generate the digital key based further on a device identification code of the computing device.

14.    (Currently Amended) The system of claim 10, wherein the computing device is further configured to store the temporary digital key, the digital key, or both, only in volatile memory of the computing device.

15.    (Previously presented) The system of claim 10, wherein the computing device is further configured to generate an alert if the temporary digital key does not match the stored digital key.

16.    (Previously presented) The system of claim 10, further comprising the transducer probe, the transducer probe comprising a USB connector for coupling the transducer probe to the computing device.

17.    (Currently Amended) The system of claim 10, further comprising the transducer probe, the memory of the transducer probe comprising a first stored digital key based on the user identification code, the transducer identification code, and a first computing device identification code, the transducer probe further comprising a second stored digital key based on the user identification code, the transducer identification code, and a second computing device identification code.

18.    (Previously Presented) The system of claim 17, wherein the probe authentication processor is configured to:
compare the temporary digital key with the first stored digital key; responsive to determining that temporary digital key does not match the first stored digital key, compare the temporary digital key with the second stored digital key; and
responsive to determining the temporary digital key matches the second stored digital key, enable operation of the transducer probe with the computing device.

19. (Previously presented) The system of claim 10, further comprising a server, the
computing device wirelessly connected to the server, wherein the computing device is further configured to retrieve the user identification code from the server and store the user identification code in the memory of the computing device.

20. (Previously presented) The system of claim 10, further comprising a server, the computing device wirelessly connected to the server, wherein the computing device is further configured to retrieve the transducer identification code from the server and transmit the transducer identification code to the transducer probe to be stored in a memory of the transducer probe.







Allowable Subject Matter
Claims 1-4, 6-11, and 13-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the combination of Van Creveld et al., Prestidge et al., and K. et al. discloses transducer probes, code from an imaging device for signaling matching or authorizing use, authentication between measurement probe and interface for verifying that interface stores same secret key as the measurement probe.  Van Creveld et al. whether alone or in combination with the other prior arts of record fail to teach or render obvious

“retrieve, from a server, a user identification code assigned to a user associated with a computing device;
store the user identification code in a memory of the computing device; 
retrieve, from a transducer probe, a transducer identification code of the transducer probe from a memory of the transducer probe;
generate a digital key, based at least in part, on the user identification code and the transducer identification code:
store the digital key in the memory of the transducer probe, thereby creating a stored digital key;
generate a temporary digital key based on the user identification code and the transducer identification code, wherein the temporary digital key associates the user with the transducer probe;
retrieve the stored digital key from the memory of the transducer probe; 
verify an association of the transducer probe with the computing device by comparing the stored digital key with the temporary digital key” as recited in claims 1 and 10.  


Therefore independent claims 1 and 10 are allowable over the prior arts of record.
Consequently claims 2-4, 6-9, 11, 13-20 are directly or indirectly dependent upon claims 1 and 10 and therefore, they are also allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HELAI SALEHI whose telephone number is (571) 270-7468. The examiner can normally be reached on Monday-Friday, 9am – 5pm, every other Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu, can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HELAI SALEHI/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433